Title: Ingraham & Bromfield to Abigail Adams, 1 July 1782
From: Ingraham & Bromfield (business)
To: Adams, Abigail


     
      Madam
      Amstdm. 1st. July. 1782.
     
     We had the Honor to write you 23d. March by the Ship Enterprize, Capt. Danl. Deshon and then sent an Invoice of Articles to Amount of f428.1— Holland Currency.
     By Direction of Mr. Adams we now enclose a like Invoice of Goods ship’d on his Account on the Brig Sukey, Capt. Grinnel for Boston— the Bill of Lading for which we forward to Isaac Smith Esqr. Wishing that they may reach you safely, We remain, with sincere Respect Madam, Your most obedient, Humble Servants,
     
      Ingraham & Bromfield
     
     
      Amount of Invoice now enclosed is f525.0.10.
     
    